Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2009                                                                                                  Marilyn Kelly,
                                                                                                                    Chief Justice

  137643                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 137643
                                                                    COA: 286002
                                                                    Wayne CC: 99-002114-01
  DARIUS WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 15, 2008
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 23, 2009                       _________________________________________
           s0615                                                               Clerk